Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/212,391, filed on 03/14/2014.
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites: “wherein the driving circuitry is selectively drives each…”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the claim depends on itself. It is understood that the claim depends on claim 3. Also, the claim recites: “wherein the driving circuitry the driving circuitry includes a controller…”. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite the limitation "the amplifier".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono, US 2011/0181192 A1, hereinafter “Ono”.
	Regarding claim 1, Ono teaches an organic electro-luminescence display device (fig. 18 and 19, element 500, ¶ 11) comprising: a data line source (DS) (fig. 19, element 505, ¶ 12); a waveform source (WS) (fig. 19, element 504, ¶ 12; note that the labels in the drawings are incorrect); and a plurality of pixels (fig. 18, element 501, ¶ 11), wherein each pixel comprises: a first TFT (fig. 19, element 511) having a first gate electrode connected to the waveform source (see connection to line 701), a first source electrode connected to a signal line (see connection to 601), and a first drain electrode; and a second TFT (fig. 19, 512) having a second gate electrode connected to the first drain electrode (fig. 19, ¶ 14), a first electrode connected to the data line source (fig. 19, connection to 801), and a second electrode connected to a diode terminal (fig. 19, connection to OLED 514) and forms a capacitor with the first drain electrode (fig. 19, capacitor 513).

	Regarding claim 2, Ono teaches driving circuitry which selectively drives each of the pixels (¶ 7: “organic EL elements are driven by applying a voltage equivalent to a data signal, between a selected row electrode and the column electrodes”).

	Regarding claim 11, Ono teaches that the pixels are arranged in rows and columns (see fig. 18) and the driving circuitry comprises a first sub-driving circuitry for effecting driving of the pixels along rows (fig. 18 and 19, element 504, ¶ 12) and a second sub-driving circuitry for effecting driving of the pixels along columns (fig. 18 and 19, element 503, ¶ 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ono.
	Regarding claim 8, Ono teaches in a different embodiment that a load on the driving circuitry is proportional to the number of plural selected pixels driven in parallel (fig. 5 and 6A, ¶ 114-115; a plurality of pixels in a “drive block” are driven in parallel. Inherently, a load on the driving circuitry is proportional to the number of such pixels).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Ono provided in different embodiments. As provided in Ono in ¶ 118, the threshold correction process is performed for a plurality of pixels simultaneously, thus reducing an amount of time required for such correction to be performed. As such, one would have been motivated to make such a combination in order to expedite the scanning process of the pixels.

 Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, in view of Nose, US 2008/0180462 A1, hereinafter “Nose”.
	Regarding claim 3, Ono does not specifically teach that the driving circuitry selectively drives each of the pixels through switches (SW1, SW2, SW3) connected to the respective signal lines.
	Nose, however, teaches that the driving circuitry selectively drives each of the pixels through switches (SW1, SW2, SW3) connected to the respective signal lines (fig. 5, switches 13, ¶ 49).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Ono and Nose. Both references teach display devices and Nose further teaches details regarding the driving circuitry. Per Nose, ¶ 52, such a combination would have resulted in a lower number of signal lines, motivating one of ordinary skill to make such a combination in order to simplify the design of the driving circuit while properly driving the device.
	Regarding claim 9, Ono does not teach that the amplifier is an operational amplifier having an output selectively connectable to the driving lines. 
	Nose, however, teaches that the amplifier is an operational amplifier (fig. 5, element 25, note the symbol for an op-amp) having an output selectively connectable to the driving lines (fig. 5, switches 13 select which drive line the op-amp is connected to).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Ono and Nose. Both references teach display devices and Nose further teaches details regarding the driving circuitry. Per Nose, ¶ 52, such a combination would have resulted in a lower number of signal lines, motivating one of ordinary skill to make such a combination in order to simplify the design of the driving circuit while properly driving the device.

	Regarding claim 10, Ono does not teach that the driving circuitry includes a digital to analog converter with an output connected to an input of the amplifier.
	Nose teaches that the driving circuitry includes a digital to analog converter with an output connected to an input of the amplifier (fig. 5, D/A converter 204).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Ono and Nose. Both references teach display devices and Nose further teaches details regarding the driving circuitry. Per Nose, ¶ 52, such a combination would have resulted in a lower number of signal lines, motivating one of ordinary skill to make such a combination in order to simplify the design of the driving circuit while properly driving the device.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, in view of Nose, as applied above, and further in view of Kim, US 2007/0132699 A1, hereinafter “Kim”.
	Regarding claim 4, Ono and Nose do not teach that the driving circuitry includes a controller and an amplifier with a push-pull type output circuit controlled by the controller.
	Kim, however, teaches that the driving circuitry includes a controller (fig. 8, element 222) and an amplifier with a push-pull type output circuit controlled by the controller (fig. 5, ¶ 33-35).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Ono and Nose, as applied above, further in view of Kim. As applied above, Nose teaches the use of an amplifier to provide the data signal to the pixels. Kim further teaches such an amplifier and provides further details regarding the components and the controlling of such an amplifier, motivating one of ordinary skill to make such a combination, thus implementing the amplifier for the driving circuity as taught by Nose and Kim.

	Regarding claim 5, Ono teaches that the driving circuitry is configured to simultaneously drive a plurality of selected pixels of the plurality of pixels (fig. 5 and 6A, ¶ 114-115; a plurality of pixels in a “drive block” are driven simultaneously).
	Regarding claim 6, Ono and Nose do not teach that the push-pull type output circuit includes a source current output transistor comprised of plural source current transistors and a sink current output transistor comprised of plural sink current transistors, at least one of the source current transistors being selectively switchable by the controller between ON and OFF states and at least one of the sink current transistors being selectively switchable by the controller between ON and OFF states.
	Kim, however, teaches that the push-pull type output circuit includes a source current output transistor comprised of plural source current transistors (fig. 5, MP4 and MP5 are such source current transistors) and a sink current output transistor comprised of plural sink current transistors (fig. 5, MN4 and MN5 are sink current transistors), at least one of the source current transistors being selectively switchable by the controller between ON and OFF states and at least one of the sink current transistors being selectively switchable by the controller between ON and OFF states (the VB4 and VB5 signals provided by the controller 222 control the states of such transistors per ¶ 34-35).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Ono and Nose, as applied above, further in view of Kim. As applied above, Nose teaches the use of an amplifier to provide the data signal to the pixels. Kim further teaches such an amplifier and provides further details regarding the components and the controlling of such an amplifier, motivating one of ordinary skill to make such a combination, thus implementing the amplifier for the driving circuity as taught by Nose and Kim.

	Regarding claim 7, Ono teaches a vertical driving circuit (270) is the waveform source connected to the first gate to drive the first TFT (fig. 18 and 19, element 504 is such a vertical driving circuit per ¶ 12).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ono, in view of Kim.
	Regarding claim 12, Ono does not teach that the amplifier is a CMOS operational amplification circuit.
	Kim, however, teaches that the amplifier is a CMOS operational amplification circuit (¶ 30).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Ono in view of Kim. Both references teach driving circuitry for driving a display device and Kim further teaches details regarding such driving circuitry. As such, one would have been motivated to make such a combination in order to provide the data signals using such an amplifier, thus providing the required analogue voltages to the pixels per ¶ 6 of Kim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-9 and 16 of U.S. Patent No. 11,263,966, hereinafter “the patent”, in view of Ono. 
Instant application
The patent
Claim 1. An organic electro-luminescence display device comprising: a data line source (DS); a waveform source (WS); and a plurality of pixels, wherein each pixel comprises: a first TFT having a first gate electrode connected to the waveform source, a first source electrode connected to a signal line, and a first drain electrode; and a second TFT having a second gate electrode connected to the first drain electrode, a first electrode connected to the data line source, and a second electrode connected to a diode terminal and forms a capacitor with the first drain electrode.
Claim 1. An organic electro-luminescence display device comprising: a display unit having a plurality of pixels and a plurality of 
driving lines via which the plurality of pixels can be driven, each pixel connected to a respective driving line…

Note that while claim 1 of the patent does not teach the limitations regarding the pixel configuration of the instant application, such a pixel configuration is taught by Ono as applied to claim 1 above, and an obvious combination of the references teaches all limitations of claim 1 of the instant application.
Claim 2. driving circuitry which selectively drives each of the pixels.
Claim 1. … and driving circuitry which selectively drives the plurality of pixels…
Claim 3. the driving circuitry selectively drives each of the pixels through switches (SW1, SW2, SW3) connected to the respective signal lines.
Claim 1. … each driving line connected to a respective switch terminal…
Claim 4. the driving circuitry the driving circuitry includes a controller and an amplifier with a push-pull type output circuit controlled by the controller.
Claim 1. … the driving circuitry including a controller and an amplifier with a push-pull type output circuit controlled by the controller…
Claim 5. the driving circuitry is configured to simultaneously drive a plurality of selected pixels of the plurality of pixels.
Claim 1. … the driving circuitry configured to simultaneously drive plural selected pixels…
Claim 6. the push-pull type output circuit includes a source current output transistor comprised of plural source current transistors and a sink current output transistor comprised of plural sink current transistors, at least one of the source current transistors being selectively switchable by the controller between ON and OFF states and at least one of the sink current transistors being selectively switchable by the controller between ON and OFF states.
Claim 1. … the push-pull type output circuit includes a source current output transistor comprised of plural source current transistors and a sink current output transistor comprised of plural sink current transistors, at least one of the source current transistors being selectively switchable by the controller between ON and OFF states and at least one of the sink current transistors being selectively switchable by the controller between ON and OFF states…
Claim 7. a vertical driving circuit (270) is the waveform source connected to the first gate to drive the first TFT.
Claim 4. the driving circuitry comprises a first sub-driving circuitry for effecting driving of the pixels along rows.
Note that such a first sub-driving circuitry performs the same function as the vertical driving circuit of the instant application.
Claim 8. a load on the driving circuitry is proportional to the number of plural selected pixels driven in parallel.
Claim 7. a load on the driving circuitry is proportional to the number of plural selected pixels driven in parallel.
Claim 9. the amplifier is an operational amplifier having an output selectively connectable to the driving lines.
Claim 8. the amplifier is an operational amplifier having an output selectively connectable to the driving lines.

Claim 10. the driving circuitry includes a digital to analog converter with an output connected to an input of the amplifier.
Claim 9. the driving circuitry includes a digital to analog converter with an output connected to an input of the operational amplifier.
Claim 11. the pixels are arranged in rows and columns and the driving circuitry comprises a first sub-driving circuitry for effecting driving of the pixels along rows and a second sub-driving circuitry for effecting driving of the pixels along columns.
Claim 4. the pixels are arranged in rows and columns and the driving circuitry comprises a first sub-driving circuitry for effecting driving of the pixels along rows and a second sub-driving circuitry for effecting driving of the pixels along columns.
Claim 12. the amplifier is a CMOS operational amplification circuit.
Claim 16. the amplifier is a CMOS operational amplification circuit.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621